DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-8, 12-17 are amended in view of applicant’s response filed 6/2/2020.  Claims 9 and 11 are canceled.  Therefore, claims 1-8, 10 and 12-17 are currently under examination.
Terminal Disclaimer
The terminal disclaimer filed on 6/2/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,546,098 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Status of Previous Rejections
The rejection of claims 1-9 and 12-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of applicant’s claim amendments in the response filed 6/2/2020.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-4, 7-8, 10 and 12-17 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over CN 102212724 (CN724).
CN724 teaches an Al-Zr-B alloy used a grain refiner, wherein the Al-Zr-B alloy comprises 6.0% Zr, 1.0% B and 93% Al(Example 2).
Regarding claim 1, the Al-Zr-B alloy as taught by CN724 has the same composition as claimed Al-Zr-B alloy.  Additionally, the preamble “for magnesium and magnesium alloy grain refinement" merely states the intended purpose of the claimed Al-Zr-B alloy, therefore, does not materially differentiate the claimed Al-Zr-B alloy from the alloy of CN724.  Furthermore, the Al-Zr-B alloy of CN724 is also capable of functioning as a grain refiner. 
Since it is well settled that a product-by-process claim defines a product, and that the Al-Zr-B alloy of CN724 is substantially the same as that being claimed, the burden falls upon the applicant to show that any process steps associated therewith results in a product materially different from that disclosed in the prior art.  See In re Thorpe, (227 USPQ 964), In re Brown, (173 USPQ 685), In re Fessman, (180 USPQ 524) and MPEP 2113.  
Regarding claims 2-4, CN724 further teaches a broader Al-Zr-B alloy composition comprising 1.0-10.0% Zr, 0.5-3.0% B and the balance being Al(abstract).
The Al-Zr-B alloy composition as taught by CN724 encompasses the claimed Al-Zr-B alloy composition.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.  The selection of claimed Al-Zr-B alloy composition range from the disclosed 
Regarding claim 7, CN724 does not teach presence of claimed impurities, which meets the limitation of the instant claim.
Regarding claims 8, 10 and 12-17, CN724 further teaches that the Al-Zr-B alloy is prepared by melting aluminum and heating it to 780-850°C, adding a mixture of K2ZrF6 and KBF4 into the molten aluminum, stirring until the reaction is ended, allowing to stand for 10-20 minutes, removing slag and finally casting into an ingot(abstract).  Example 2 of CN724 teaches adding a Zr agent(K2ZrF6) in an amount of 2kg and KBF4 in an amount of 1.145kg, which is equivalent to a molar ratio of 1:1.286.
Therefore, the process of CN724 is very similar to the process as claimed.  Although CN724 does not explicitly teach the claimed stirring duration of 4-6 hours, it would have been well within the skills of an ordinary artisan to have reached the claimed stirring duration via routine optimization in order to achieve thorough mixing of the alloying elements and to allow complete reaction of the alloying elements.
Claims 1-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GB 1268812(GB812).
GB812 teaches an Al-Zr-B alloy used a grain refiner, wherein the Al-Zr-B alloy comprises 1-20% Zr, 0.1-13% B and the balance being Al(page 1, lines 36-50).
Regarding claims 1-7, the Al-Zr-B alloy composition as taught by GB812 encompasses the claimed Al-Zr-B alloy composition.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.  The selection of claimed Al-Zr-B alloy composition range from the disclosed range of GB812 would have been obvious to one 
Since it is well settled that a product-by-process claim defines a product, and that the Al-Zr-B alloy of GB812 is substantially the same as that being claimed, the burden falls upon the applicant to show that any process steps associated therewith results in a product materially different from that disclosed in the prior art.  See In re Thorpe, (227 USPQ 964), In re Brown, (173 USPQ 685), In re Fessman, (180 USPQ 524) and MPEP 2113.  
Response to Arguments
Applicant's arguments in the response filed 6/2/2020 have been fully considered but they are not persuasive.
In the remarks, applicant’s arguments have been focused on the differences between the steps and/or conditions of forming Al-Zr-B alloy as taught by CN724 or GB812 and the steps and/or conditions of the instant claims.
The examiner does not find applicant’s argument convincing.  
With respect to product-by-process claims 1-7, the Al-Zr-B alloy of CN724 and GB812 have significantly similar compositions as claimed Al-Zr-B alloy, and are both used as grain refiners.  Since it is well settled that a product-by-process claim defines a product, and that the Al-Zr-B alloys of CN724 and GB812 are substantially the same as that being claimed, the burden falls upon the applicant to show that any process steps associated therewith results in a product materially different from that disclosed in the prior art.  See In re Thorpe, (227 USPQ 964), In re Brown, (173 USPQ 685), In re Fessman, (180 USPQ 524) and MPEP 2113.  Applicant’s response merely argues that the process steps and/or conditions of the prior art are different than claimed.  However, applicant has not provided any evidence demonstrating these process differences produce Al-Zr-B alloy having different properties.  Therefore, the examiner maintains that the rejections are proper.
With respect to the process claims 8, 10 and 12-17, CN724 teaches a substantially the same process steps with the same heating/melting temperature and 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248.  The examiner can normally be reached on Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733